Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 20 December 2021. Claim 1 has been amended. Claims 1-8 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 20 December 2021 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
4. Applicant's arguments filed 20 December 2021 have been fully considered and they are not considered persuasive.

The applicant argues “The claims of the instant application are directed to processes that "cannot practically be performed in the mind" … This method comprises "monitoring an operating characteristic of a combine harvester during a harvesting operation" and  … calculate values based on the measured parameters, manually develop a display to display the measured parameters… the claimed method is not directed to any judicial exception of the "mental processes" category because it cannot practically be performed in the mind.”



	The applicant argues “The claimed "method for monitoring operator performance" is not a fundamental economic principle or practice, a commercial or legal interaction, or any form of managing personal behavior, relationships, or interactions between people. Accordingly, the claimed "method for monitoring operator performance" is not directed to and judicial exception of the "certain methods of organizing human behavior" category as alleged by the Examiner.”

	The examiner respectfully disagrees. The applicant argues that the claims do not describe organizing human activity and are therefore not an abstract idea. However, the process of monitoring performance of the operator of the combine harvester with the aid of computing device and displaying values to aid the operator in the operation of the combine harvester. Therefore, this demonstrates commercial interaction since the operation of the harvester produces a commercial result of grain production.  This falls into the groupings of organizing human activity for mental process in the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the rejection is maintained.
The applicant argues “It should be noted that the claims…are specifically directed to "monitoring an operating characteristic of a combine harvester during a harvesting operation." This means that the claims apply or use the judicial exception (an abstract idea, as alleged by the Examiner) in the meaningful way of "monitoring an operating characteristic of a combine harvester during a harvesting operation." This is a very specific application that improves the operation and supervision of the operation of the combine harvester, "such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Accordingly, the claims integrate the alleged judicial exception into a practical application because the claims…”

The examiner respectfully disagrees. The applicant argues that the claims demonstrate practical application. However, the monitoring an operating characteristic of a combine harvester during the harvesting operation described by the applicant involves the receiving of inputs from the monitoring system, storing theses inputs for analysis, and then transmitting the information for the harvesting operation. These steps for receiving, transmitting and storing data for the application of monitoring a combine harvester (storing/receiving/transmitting information) is insignificant extra-solution activity as this is storing/receiving/transmitting data as per the MPEP 2106.05(d). Therefore, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the rejection is maintained. 

35 U.S.C. 103
5. Applicant's arguments filed 20 December 2021 have been fully considered and they are not considered persuasive.
The applicant argues “…neither Schmidt nor Maertens teaches, alone or in combination, "determining a productivity index related to a grain loss measurement based on the monitored operating characteristic and a time period, wherein the time period excludes a period when a header of the combine harvester is not in an operative mode" as now recited…The Examiner cites to paragraph [0095] as teaching the measurement of yield and productivity and paragraph [0056] as teaching the measurement of grain loss. Schmidt fails to cure the deficiencies of Maertens and is not cited as teaching this feature.”

The examiner respectfully disagrees. The applicant argues that the prior art references Schmidt and Maertens fail to teach the amended claims. However, the reference Schmidt teaches 0033 the determination of an index related to 0022 the monitored operating characteristics 0054 where the time period when 0022 the header of the combine harvester is 0054 in operative mode as stated in the portion of the amended claims stated by the applicant. This is then combined with Maertens et al. 0095 the measurement of yield and productivity, 0056 the measurement of grain loss, and 0108 not doing and excluding a specific process to teach the additional parts of the amended claims stated by the applicant. Therefore, Schmidt combined with Maertens teaches the claims and Schmidt does cure the deficiencies of Maertens to teach the amended claims stated by the applicant above. Furthermore, since Schmidt teaches the real-time performance determination system is configured to determine machine performance and Maertens teaches how the flow of crop material through a harvesting machine, such as a combine, can be described using a wide range of models. Therefore, it would be logical to combine these two references to teach the amended claims. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1-8 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for monitoring operator performance during operation of a combine harvester, comprising: monitoring an operating characteristic of a combine harvester during harvesting operation (Receiving and Analyzing Information, evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); determining a productivity index related to a grain loss measurement based on the monitored operating characteristic and a time period, wherein the time period excludes a period when a header of the combine harvester is not in an operative mode (Analyzing Information evaluation and judgement; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); when the productivity index fails to meet a stored threshold value, sending an alert to an operator computing device (Storing and Transmitting Information, observation and judgement; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); and displaying the alert on the operator (Transmitting Information, judgement; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity) That is, other than computing device nothing in the claim element precludes the step from practically being performed or read into the mind evaluation, observation and judgement for the purposes of Mental Process and Commercial Interactions for Organizing Human Activity. That is, other than computing device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information. For example, the monitoring of harvester data such as grain loss and the condition of the related equipment for the harvesting process encompasses what a farmer operating a harvester does to monitor data related to the harvesting of grain and maintaining the harvester. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving, transmitting and storing data for the application of a harvester (storing/receiving/transmitting information) is insignificant extra-solution activity as this is storing/receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0020] Turning to FIG. 7, a fleet monitoring system 700 is illustrated including a plurality of harvesters 50 each having a monitoring system 100 including a monitor 160. Each monitor 160 preferably includes a communication device (e.g. a cellular modem) for transmission of data (e.g., grain loss data) a fleet monitor 720. Communication between the fleet monitor 720 and the monitors 160 may be enabled by communication with the cloud 710; data may also be stored and processed on the cloud. The fleet monitor may comprise a personal computer or tablet. The fleet monitoring system 700 is preferably configured to display a screen of one or more of the monitors 160 on the fleet monitor 720 (or share other data) using a communication protocol such as WebSocket.


	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Claim 2 also contains the identified abstract ideas, further limiting them such as determining the grain loss measurement based on an amplitude of a grain loss signal and one or more secondary grain loss measurement criteria (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element sensor to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 3 also contains the identified abstract ideas, further limiting them such as the one or more secondary grain loss measurement criteria comprise a frequency of the grain loss signal and wherein determining the grain loss measurement comprises, using an empirical to lookup a multiplier for the frequency of the grain loss signal and applying the multiplier to the amplitude of the grain loss signal (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional elements sensor and database to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 5 also contains the identified abstract ideas, further limiting them such as the operating characteristic is an adjustment range (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 6 also contains the identified abstract ideas, further limiting them such as the operating characteristic is an adjustment frequency (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element header component to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 7 also contains the identified abstract ideas, further limiting them such as the operating characteristic is a drag measurement (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element engine to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 4 and 8 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-8 are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2012/0253743 to Schmidt (hereinafter referred to as “Schmidt”) in view of US publication number 2005/0241285 to Maertens (hereinafter referred to as “Maertens”).

(A) As per claim 1, Schmidt teaches monitoring operator performance during operation of a combine harvester, comprising: monitoring an operating characteristic of a combine harvester during a harvesting operation (Schmidt: [0026 monitoring the performance of an operator during operation 0022 the monitoring of the agricultural implements such as a combine harvester used during performance of an agricultural operation]); 
determining an index based on said monitored operating characteristic and a time period, wherein the time period a period when a header of the combine harvester is in an operative mode (Schmidt: [0033 the determination of an index related to 0022 the monitored operating characteristics 0054 where the time period when 0022 the header of the combine harvester is 0054 in operative mode]; 
when the index fails to meet a stored threshold value and, in response, sending an alert to an operator computing device (Schmidt: [0066 the determination that an index or measurement fails to meet a stored determined threshold value and 0059 send an alert to an operator computing device]).
and displaying the alert on the operator (Schmidt: [0035 the displaying of the 0059 alert on the operator.
Although Schmidt teaches the monitoring of agricultural implements such as harvesters for specific metrics, Schmidt does not explicitly teach productivity and measurement of grain loss and not doing or excluding something.
Maertens teaches 
The measurement of productivity (Maertens: [0095 the measurement of yield and productivity])
The measurement of grain loss (Maertens: [0056 the measurement of grain loss])
Not doing and excluding a specific process (Maertens: [0108 not doing and excluding a specific process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural implements such as harvesters for specific metrics of Schmidt with the productivity and measurement of grain loss of Maertens as they are analogous art along with the current invention which solve problems related to monitoring the metrics of agricultural implements such as harvesters, it is old and well-known to monitoring the metrics of agricultural implements, and the combination would lead to an increase in the organization of information for operating agricultural implements as taught in [0057] of Maertens.
Schmidt teaches the application of a computing device 0026 for this and subsequent claims.

(B) As per claim 7, Schmidt teaches operating characteristic is an engine measurement. (Schmidt: [0052 the operating characteristic 0037 includes engine measurement])

Maertens teaches 
The consideration of drag or a time delay (Maertens: [0091 the consideration of drag or time delay])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the operating with engine measurements of Schmidt with the drag or time delay of Maertens as they are analogous art along with the current invention which solve problems related to operating with engine measurements, it is old and well-known to monitor operating with engine measurements, and the combination would lead to an increase in the operating with engine component measurements as taught in [0122] of Maertens.

(C) As per claim 8, Schmidt teaches the index is further related to a rate at which harvesting operations have been completed (Schmidt: [0033 the index related to 0048 the rate at which harvesting operations are being done]).
Although Schmidt teaches the monitoring of agricultural metrics, Schmidt does not explicitly teach productivity.
Maertens teaches 
The measurement of productivity (Maertens: [0095 the measurement of yield and productivity])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural metrics of Schmidt with the productivity of Maertens as they are analogous art along with the current invention which solve problems related to monitoring the metrics of agriculture, it is old and well-known to monitoring the metrics of agriculture, and the .

8. Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2012/0253743 to Schmidt (hereinafter referred to as “Schmidt”) in view of US publication number 2005/0241285 to Maertens (hereinafter referred to as “Maertens”) in further view of US publication number 2013/0317696 to Koch (hereinafter referred to as “Koch”).

(A) As per claim 2, Schmidt teaches comprising determining based on one or more secondary criteria (Schmidt: [0060 the determination of one or more criteria which can be secondary]).
Although Schmidt teaches the determination of criteria, Schmidt does not explicitly teach sensor signaling and measurement of grain loss.
Maertens teaches 
The measurement of grain loss (Maertens: [0056 the measurement of grain loss])
The application of sensors and signaling for measuring metrics (Maertens: [0036 the application of sensors for signaling and measuring metrics])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria of Schmidt with the application of sensors and measurement of grain loss of Maertens as they are analogous art along with the current invention which solve problems related to monitoring criteria such as metrics of, it is old and well-known to monitoring criteria of metrics, and the combination would lead to an increase in the organization of information for monitoring criteria as taught in [0057] of Maertens.
Although Schmidt in view of Maertens teaches the determination of criteria with various measurements of grain loss, Schmidt in view of Maertens does not explicitly teach amplitudes.

The application of amplitudes (Koch: [0070 the application of amplitudes])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria of grain loss of Schmidt in view of Maertens with the application of amplitudes of Koch as they are analogous art along with the current invention which solve problems related to monitoring criteria such as metrics regarding grain, it is old and well-known to monitoring criteria of metrics regarding grain, and the combination would lead to an increase in the organization of information for monitoring criteria of grain as taught in [0033] of Koch.

(B) As per claim 3, Schmidt teaches the one or more secondary criteria comprise and wherein determining comprises, using an empirical database to look up and apply (Schmidt: [0060 one or more criteria which can be secondary for determination which 0055 comprises empirical data stored in a database and looking up data and 0056 applying this]).
Although Schmidt teaches the determination of criteria with application of a database, Schmidt does not explicitly teach sensor signaling and measurement of grain loss.
Maertens teaches 
The measurement of grain loss (Maertens: [0056 the measurement of grain loss])
The application of sensors and signaling for measuring metrics (Maertens: [0036 the application of sensors for signaling and measuring metrics])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria with application of a database of Schmidt with the application of sensors and measurement of grain loss of Maertens as they are analogous art along with the current invention which solve problems related to monitoring criteria such as metrics of, it is old and well-
Although Schmidt in view of Maertens teaches the determination of criteria with applications to databases and various measurements of grain loss, Schmidt in view of Maertens does not explicitly teach amplitudes, frequencies and multipliers.
Koch teaches 
The application of frequencies and amplitudes (Koch: [0070 the application of frequencies and amplitudes])
The application of multipliers (Koch: [0037 the application of multipliers])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria of grain loss of Schmidt in view of Maertens with the application of amplitudes, frequencies and multipliers of Koch as they are analogous art along with the current invention which solve problems related to monitoring criteria such as metrics regarding grain, it is old and well-known to monitoring criteria of metrics regarding grain, and the combination would lead to an increase in the organization of information for monitoring criteria of grain as taught in [0033] of Koch.

(C) As per claim 4, Schmidt teaches the one or more secondary criteria comprise a crop type (Schmidt: [0060 one or more criteria which can be secondary 0022 includes crop type]).
Although Schmidt teaches the monitoring of agricultural metrics, Schmidt does not explicitly teach types of crops and measurement of grain loss.
Maertens teaches 
The measurement of grain loss (Maertens: [0056 the measurement of grain loss])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural metrics of Schmidt with measurement of grain loss of 

(D) As per claim 5, Schmidt teaches operating characteristic is an adjustment. (Schmidt: [0052 the operating characteristic 0056 include adjustment])
Although Schmidt teaches the adjustment of agricultural metrics, Schmidt does not explicitly teach application of a range.
Maertens teaches 
The application of a range (Maertens: [0099 the application of a range])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria of Schmidt with the range of Maertens as they are analogous art along with the current invention which solve problems related to monitoring criteria, it is old and well-known to monitoring criteria, and the combination would lead to an increase in the organization of information for monitoring criteria as taught in [0057] of Maertens.
Although Schmidt in view of Maertens teaches the determination of criteria with applications to crops and various measurements of grain loss, Schmidt in view of Maertens does not explicitly teach a component for separation.
Koch teaches 
The application of a component for separation (Koch: [0069 the application of a combine which is a component for separation])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of criteria with a range of Schmidt in view of Maertens with a component for 

(E) As per claim 6, Schmidt teaches operating characteristic is a header component adjustment. (Schmidt: [0052 the operating characteristic 0022 includes a header component and 0056 adjustment])
Although Schmidt in view of Maertens teaches the operating with a component and adjustment, Schmidt in view of Maertens does not explicitly teach frequencies.
Koch teaches 
The application of frequencies (Koch: [0070 the application of frequencies])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the the operating with a component and adjustment of Schmidt in view of Maertens with the application of frequencies of Koch as they are analogous art along with the current invention which solve problems related to the operating with a component and adjustment, it is old and well-known to operate with a component and adjustment, and the combination would lead to better operation of a component as taught in [0033] of Koch.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100010667 A1
Sauder; Gregg A. et al.
PLANTER MONITOR SYSTEM AND METHOD
US 20130266380 A1
Capron; Mark E. et al.
Systems and methods for off-shore energy production and CO2 sequestration

CHANASYK; Larry et al.
SYSTEM AND METHOD FOR TRACKING AGRICULTURAL COMMODITIES, E.G. CROP INVENTORIES
US 20150178631 A1
Thomas; Tyson J. et al.
PATTERN RECOGNITION SYSTEM
US 20150199360 A1
Pfeiffer; Dohn W. et al.
OPERATOR PERFORMANCE RECOMMENDATION GENERATION
US 20150199630 A1
Pfeiffer; Dohn W. et al.
OPERATOR PERFORMANCE OPPORTUNITY ANALYSIS
US 20150293507 A1
Burns; Aaron J. et al.
USER INTERFACE PERFORMANCE GRAPH FOR OPERATION OF A MOBILE MACHINE
US 20150379785 A1
Brown,, JR.; Owen J. et al.
WIRELESS MONITOR MAINTENANCE AND CONTROL SYSTEM
US 20160000008 A1
Scholer; Flemming et al.
HARVESTING MACHINE CAPABLE OF AUTOMATIC ADJUSTMENT
US 20160003656 A1
Gelinske; Joshua N. et al.
ACOUSTIC MATERIAL FLOW SENSOR
US 20160073583 A1
Reich; Adam A. et al.
LOAD-BASED YIELD SENSOR



10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/17/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683